        Case 1:20-cv-02340-EGS Document 93-1 Filed 05/27/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 STATE OF NEW YORK, et al.,


                    Plaintiffs,

         v.                                       Civil Docket No. 20-cv-2340 (EGS)

 JOSEPH R. BIDEN, JR., in his official
 capacity as President of the United States, et
 al.,


                    Defendants.


                                     [PROPOSED] ORDER

        It is hereby ORDERED that Defendants’ Consent Motion for Extension of Time to File

Reply in Support of Motion for Clarification, or, in the Alternative, to Modify the Preliminary

Injunction is GRANTED. Defendants shall file their reply memorandum on or before June 9,

2021.



DATE:                                                _____________________________

                                                     UNITED STATES DISTRICT JUDGE
